Title: To Benjamin Franklin from Anthony Wayne, 3 October 1776
From: Wayne, Anthony
To: Franklin, Benjamin


Dear sir
Tyconderoga, 3rd Octr: 1776
I shou’d have acknowledged the Rect. of your favour of the 28th of Augt. sooner but for want of time; I am glad to find that unanimity prevails in Congress. Whilst that Continues I am under no Apprehension but that we shall rise Superior to every Dificulty. The Settling the boundaries of the Respective States is an event that has given the highest Satisfaction to every thinking Gentn. in this Army and is truly worthy of Congress.

I am also pleased to hear that the Convention is engaged in framing a new Government, a Government which I hope will be permanent; but as I am not well acquainted with the present Current of Politicks, I shall wave the Subject, and like unkle Toby, ride my own hobby.
We are not a little Surprized at the Avacuation of Long Island, the Surrender of that was Opening the door to the Island of New York. Our people can’t possibly hold that place, when the North and East Rivers are free for the Enemies fleet, as by that means they can at anytime land troops on the back of our Posts, a Circumstance which I fear has not been sufficiently guarded against. In Order to Gain time for that purpose, the Sacrafice of four, five, or even ten thousand men (in my humble Opinion) ought to have been Risqued, rather than give up Ground, that will not only Supply the Enemy with every Necessary, but reduce us to the hard Necessity of making a Winter Campaign in the open field, to watch their motion, whilst they have a good Cover in the City of New York.
In this Quarter we have had greatly the Advantage of the Enemy in point of time and Materials for the purpose of building a fleet, which we have so well Improved that at this juncture we have on lake Champlain three Schooners, a Sloop Eight Gondolas and three fine Row Galley’s the last of which sail’d yesterday so that Unless Burgoyne can prevail over that force, he can’t come here this Season. However they have not been Idle on their part as our Accounts generally agree that they have two Schooners Mounting each twelve Gun’s and a Vessel odly riged mounting twenty eighteen Pounders together with a number of Gondola’s. The Number of Cannon we have on the lake I believe is nearly about Ninety, which is no Contemptible force and I believe, will not be redely Subdued; but shou’d they prevail by Water, on the land side our lines are so Strengthen’d by Redouts, that they can not be Carri’d by storm, and the Season is too far Advanced for a Regular Approach. The former I hope will be their Choice, when I rest Assured that their Impetuosity and eagerness to form a Junction at New York will prove fatal to them. Our people are in high Spirits at the Idea of the Enemies Advancing, and their minds are prepared for the Worst event.
The Situation of our Brigade woud not be very pleasing to some; to us its become familiar, and I trust we shall meet Death or Glory with a fortitude becoming Americans.
A Strong Garrisson must at all events be Statened here during the Winter, Composed of Troops engaged during the War. The sooner they are sent the Better, as the time of these now on the Ground, will all expire in January. The first Pennsa. and two New Jersey Regiments are only Engaged for three Weeks after this date, all the New England Militia until the last of next Month; you therefore see that no time is to be lost.
I also think it would Conduce greatly to the Publick service, if those Regiments raised in Pennsa. last Jany. were call’d home (as soon as the safety of this post will Admit) In Order to Recruit, under the present Encouragement given by Congress; were they brought home paid Off and a little refreshed from their hard Fatague, I verily believe that every man would Inlist again. They have gone thro’ every Dificulty with chearfulness, and without Murmour, add to this that they are Second to none in point of Decipline and real Bravery, Seasoned and Inured to hardship and a Soldiers life, Consequently far Superior to any New Recruits.
Present my best Compliments to Genl. Hancock and tell Col. Wilson that he has my sincere friendship. Interim I am with the highest Esteem Dear sir Your Most Obedient Humble Servant
Anty. Wayne
Doct. Franklin
